PER CURIAM.
Appellant was convicted of committing a lewd act and attempted sexual battery on a nine year old child. At his sentencing hearing, appellant admitted committing perjury at his trial, and the court grounded an upward departure sentence on the perjury.
Perjury is not a valid reason for departing from the guidelines: See, e.g., Smith v. State, 484 So.2d 649 (Fla. 4th DCA 1986). This is so even where the fact that the defendant has perjured himself is beyond *1200dispute, and not merely based on the belief of the court after trial. Anderson v. State, 503 So.2d 388 (Fla. 2d DCA 1987); Trainor v. State, 468 So.2d 484 (Fla. 2d DCA 1985). We therefore reverse and remand for a sentence within the guidelines. We have considered the other issues and find them to be without merit.
GUNTHER, C.J., and KLEIN and SHAHOOD, JJ., concur.